IfcOf-ff
                                         ELECTRONIC RECORD



CCA #      09-14-00089-CR                                    OFFENSE:           Murder


STYLE:     Joshua Glaze v. The State of Texas                PUNISHMENT:        life


                                                             COUNTY:            Hardin


TRIAL COURT:            356th District Court                                                MOTION

TRIAL COURT #:          22030                                    FOR REHEARING IS:
TRIAL COURT JUDGE:      Judge Steve in   R. Thomas               DATE:

DISPOSITION:      AFFIRMED                                       JUDGE:




DATE:        November 19, 2014                                                                         v




             Chief Justice

JUSTICE:     Steve McKeithen             PC     NO     S   YES

PUBLISH:     NO                          DNP:    YES


CLK RECORD:        03-10-14                                SUPP CLK RECORD:
RPT RECORD:        03-24-14                                SUPP RPT RECORD:
STATE BR:          09-19-14                                SUPP BR:

APP BR:            06-13-14                                PROSE BR:




                               IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                  CCA #          li>OM-/4
           PRO SE                 Petition                            Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                   DATE:


           ft^/V*ffl                                                  JUDGE:

DATE: _                                                               SIGNED:                    PC:

JUDGE:            PlA CtA.   \AasA*~~                                 PUBLISH:                  DNP:




                   MOTION FOR REHEARING IN                            MOTION FOR STAY OF MANDATE IS:

CCA IS:.                     ON                                                            ON

JUDGE:                                                                JUDGE: